DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 5-13, and 17-19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of co-pending Application No. 16/898,206. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-19 of co-pending Application No. 16/898,206 encompasses the limitations of claims 1-19 of instant application. Moreover, omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art. It is well settled that the omission of an element and its functions is an obvious expedient if the remaining elements performs the same function as before In re Karison, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 uspq 375 (Bd. App. 1969).
More specifically, the independent claims 1, 5-13, and 17-19 of the present application are same scope, same function and same results as claims 1-19 of the co-pending Application No. 16/898,206. In addition, even though the claims of present application omitted or simply rearranged claimed structure, or added the limitation using similar claimed elements, the function and results of claimed invention of the co-pending Application No. 16/898,206 is same as claimed invention of the present application. 
In addition, the independent claims 1 and 13 of the present application is the same invention as the independent claims 1 and 13 of the copending Application No. 16/898,206. The subject matter claimed in the instant application is fully disclosed in the co-pending Application and is covered by the co-pending Application since the co-pending Application and the instant application are claiming common subject matter, as follows, and the difference of the limitations are wordings differently.

 	For example;
Instant Application
U.S. Co-pending Application #16/898,206
1. A communication circuit, comprising: 
   a first transmitter circuit; and 
   a second transmitter circuit configured to transmit a signal simultaneously with the first transmitter circuit, wherein when a difference between a requested transmission power and a scheduled power is greater than a predetermined value, the second transmitter circuit is configured to change a transmission power (transmission halt state) of the second transmitter circuit such that the difference is less than the 

   a first transmitter circuit; and 
   a second transmitter circuit configured to transmit a signal simultaneously with the first transmitter circuit, wherein the second transmitter circuit is configured to be in a transmission halt state when a difference between a requested transmission power and a scheduled power is greater than a predetermined value, the scheduled power being a transmission power based on the requested power.
5. The communication circuit according to claim 1, further comprising: a signal source configured to supply a transmission signal to the second transmitter circuit, wherein the signal source is configured to change a power of the transmission signal when the difference between the requested power and the scheduled power is greater than the predetermined value.
5. The communication circuit according to claim 1, further comprising: a signal source configured to supply a transmission signal to the second transmitter circuit, wherein the second transmitter circuit is configured to be in the transmission halt state when the signal source stops supply of the transmission signal to the second transmitter circuit.
6. The communication circuit according to claim 1, wherein the second transmitter circuit is configured to transmit a signal having a transmission power that is less than a transmission power of the first transmitter circuit.
6. The communication circuit according to claim 1, wherein the second transmitter circuit is configured to transmit a signal having a transmission power less than a transmission power of the first transmitter circuit.
7. The communication circuit according to claim 1, wherein: the first transmitter circuit or the second transmitter circuit is configured to transmit a first signal in 


8. The communication circuit according to claim 7, wherein: the first transmitter circuit or the second transmitter circuit is configured to transmit the first signal in accordance with Evolved Universal Terrestrial Radio Access (E-UTRA), and the other of the first transmitter circuit or the second transmitter circuit is configured to transmit the second signal in accordance with New Radio (NR).
9. The communication circuit according to claim 8, wherein a frequency band in which the first transmitter circuit or the second transmitter circuit is configured to transmit the first signal, and a 


10. The communication circuit according to claim 1, wherein the scheduled power is based on a difference between the requested power and a maximum transmission power permitted for the second transmitter circuit.
11. The communication circuit according to claim 1, further comprising: a control circuit configured 




   calculating, for the second transmitter circuit, a scheduled power based on a difference between a maximum transmission power and a requested transmission power; 
   determining whether a difference between the requested power and the scheduled power calculated is greater than a predetermined value; and 
   when the difference is determined to be greater than the predetermined value, changing a transmission power (transmission halt state) of the second transmitter circuit such that the 

   calculating, for the second transmitter circuit, a scheduled power based on a difference between a maximum transmission power and a requested transmission power; 
   determining whether a difference between the requested power and the calculated scheduled power is greater than a predetermined value; and placing the second transmitter circuit in a transmission halt state when the difference between the requested power and the scheduled power is 

17. The control method according to claim 13, wherein the second transmitter circuit is placed in the transmission halt state by stopping a supply of a transmission signal to the second transmitter circuit.
18. The control method according to claim 13, wherein the transmission power of the second transmitter circuit is less than a transmission power of the first transmitter circuit.
18. The control method according to claim 13, further comprising: transmitting, with the second transmitter circuit, a signal having a transmission power less than a transmission power of the first transmitter circuit.
19. The control method according to claim 13, further comprising: transmitting, with the first transmitter circuit or the second transmitter circuit, a first signal in accordance with a fourth generation mobile communication 



"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
 	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Allowable Subject Matter
Claims 2-4 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yan et al. (US 2014/0362744), Petrus et al. (US 2004/0005905), Jovicic et al. (US 2009/0017850), Huan (US 2010/0323743), Stauffer et al. (US 2019/0297584), Yamamoto et al. (US 2019/0045347), Clevorn et al. (US 2014/0233665), Dominique et al. (US 2008/0144741), and Vargantwar et al. (US Patent #8,055,292). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132